 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   RYON ANDREW MITCHELL,                              Case No.: 18cv276-MMA (NLS)
12                                     Plaintiff,
                                                        ORDER ADOPTING REPORT AND
13   v.                                                 RECOMMENDATION OF UNITED
                                                        STATES MAGISTRATE JUDGE;
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
15                                                      [Doc. No. 19]
                                     Defendant.
16
                                                        DENYING PLAINTIFF’S MOTION
17                                                      FOR SUMMARY JUDGMENT; AND
18
                                                        [Doc. No. 11]
19
                                                        GRANTING DEFENDANT’S CROSS-
20
                                                        MOTION FOR SUMMARY
21                                                      JUDGMENT
22
                                                        [Doc. No. 14]
23
24         On February 6, 2018, Plaintiff Ryon Andrew Mitchell (“Plaintiff”) filed this social
25   security appeal challenging the denial of his application for Supplemental Security
26   Income (“SSI”). Doc. No. 1. The Court referred all matters arising in this appeal to the
27   Honorable Nita L. Stormes, United States Magistrate Judge, for report and
28

                                                    1
                                                                               18cv276-MMA (NLS)
 1   recommendation pursuant to section 636(b)(1)(B) of title 28 United States Code and Civil
 2   Local Rule 72.1. See 28 U.S.C. § 636(b)(1)(B); S.D. Cal. Civ. R. 72.1; Doc. No. 3.
 3         The parties have filed motions for summary judgment. Doc. Nos. 11, 14. On
 4   January 30, 2019, Judge Stormes issued a thorough and well-reasoned Report
 5   recommending that the Court deny Plaintiff’s motion and grant Defendant’s cross-
 6   motion. Doc. No. 19. Neither party objected to the Report and Recommendation and the
 7   time for filing objections has expired. See id. at 22 (“Any party may file written
 8   objections with the court and serve a copy on all parties on or before February 14,
 9   2019.”); see also Docket.
10         The duties of the district court in connection with a magistrate judge’s report and
11   recommendation are set forth in Rule 72(b) of the Federal Rules of Civil Procedure and
12   28 U.S.C. § 636(b)(1). Where the parties object to a report and recommendation
13   (“R&R”), “[a] judge of the [district] court shall make a de novo determination of those
14   portions of the [R&R] to which objection is made.” 28 U.S.C. § 636(b)(1); see Thomas
15   v. Arn, 474 U.S. 140, 149-50 (1985). When neither party objects to an R&R, or to
16   portions thereof, the district court is not required to conduct a de novo review, or “any
17   review at all.” Thomas, 474 U.S. at 149; see also Wang v. Masaitis, 416 F.3d 992, 1000
18   n.13 (9th Cir. 2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir.
19   2003) (en banc). A district judge may nevertheless “accept, reject, or modify, in whole or
20   in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §
21   636(b)(1); Wilkins v. Ramirez, 455 F. Supp. 2d 1080, 1088 (S.D. Cal. 2006); Or. Natural
22   Desert Ass’n v. Rasmussen, 451 F. Supp. 2d 1202, 1205 (D. Or. 2006).
23         The Court has considered the pleadings and memoranda of the parties as well as
24   the administrative record, and has made a review and determination in accordance with
25   the requirements of 28 U.S.C. § 636 and applicable case law. Accordingly:
26         1.     The Court ADOPTS Judge Stormes’ Report and Recommendation [Doc.
27   No. 19] in its entirety;
28

                                                   2
                                                                                 18cv276-MMA (NLS)
 1         2.    The Court DENIES Plaintiff’s Motion for Summary Judgment [Doc. No.
 2   11]; and
 3         3.    The Court GRANTS Defendant’s Cross-Motion for Summary Judgment
 4   [Doc. No. 14].
 5         The Clerk of Court is instructed to enter judgment accordingly and close the
 6   appeal.
 7         IT IS SO ORDERED.
 8   Dated: February 21, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                              18cv276-MMA (NLS)
